—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), dated January 11, 2000, which, upon a fact-finding order of the same court dated December 6, 1999, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of robbery in the second degree, adjudged him to be a juvenile delinquent, placed him on probation for 12 months, and directed that he perform 60 hours of community service. The appeal brings up for review the fact-finding order dated December 6, 1999.
Ordered that the appeal from so much of the order of disposition as placed the appellant on probation for 12 months is dismissed as academic, without costs or disbursements, as the period of placement has expired; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Viewing the evidence in the light most favorable to the pre*644sentment agency, we find that it was legally sufficient to prove beyond a reasonable doubt that the defendant had committed acts which, if committed by an adult, would have constituted the crime of robbery in the second degree (see, Matter of Daryl W., 275 AD2d 792; Matter of Edwin B., 266 AD2d 210; cf., People v Contes, 60 NY2d 620). Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the trier of fact, who saw and heard the witnesses (cf., People v Gaimari, 176 NY 84, 94). Upon the exercise of our factual review power, we are satisfied that the finding of guilt was not against the weight of the evidence (cf., CPL 470.15 [5]; People v Garafolo, 44 AD2d 86). Santucci, J. P., Altman, Florio and Adams, JJ., concur.